353 F.2d 511
John PETROv.Stanley BAKELY, Jr., Appellant.
No. 15326.
United States Court of Appeals Third Circuit.
Argued Nov. 30, 1965.Decided Dec. 7, 1965.

Robert Silverman, Philadelphia, Pa.  (Albert C. Gekoski, Philadelphia, Pa., on the brief), for appellant.
David H. Moskowitz, Bristol, Pa.  (Sirott & Verderame, Bristol, Pa., on the brief), for appellee.
Before HASTIE, GANEY and FREEDMAN, Circuit Judges.
PER CURIAM:


1
This appeal has been taken from an order of the district court denying a defendant's motion to dismiss as res judicata an action for negligent injury.  No further dispositive action has occurred in the trial court.


2
While the granting of a motion to dismiss may be a final judgment, the denial of such a motion lacks the finality which is essential to support an immediate appeal.


3
The appeal will be dismissed for want of jurisdiction.